Citation Nr: 0336741	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) based on service-connected 
disabilities.





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





REMAND

On November 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

The appellant appointed R. Edward Bates, Attorney-At-Law, to 
represent him before the Department of Veterans Affairs (VA).  
However, VA has revoked Mr. Bates' authority to represent VA 
claimants, effective July 28, 2003.  This means that the 
Board of Veterans' Appeals, as well as other VA 
organizations, can no longer recognize Mr. Bates as the 
appellant's representative.  On remand, the RO must provide 
the appellant with an opportunity to appoint another 
representative.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should inform the appellant 
that he must appoint a representative, 
other than R. Edward Bates, Attorney-at 
Law, if he wishes to be represented 
before VA.  An appropriate period of time 
should be provided for a response.  The 
RO should provide the appellant with 
blank copies of the VA forms that are 
used to appoint a Veterans Service 
Organization or an individual as the 
authorized VA representative.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in Salem VAMC 
for any treatment for PTSD during the 
period of June 2000 to the present.  
Request any hospital summaries, complete 
clinical records, and outpatient 
treatment records, and records from any 
PTSD group counseling attended by the 
veteran.  

3.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for PTSD during 
the period of December 2000 to the 
present.  Obtain records from each health 
care provider the appellant identifies.  

4.  The record indicates that the veteran 
was treated for PTSD by J. Randall 
Wickham, M.D. Roanoke, VA 24018 during 
the period of December 2000 to the 
present, and Robert Albanese, M.D. 
Martinsville, VA 24112 during the period 
beginning in July 1998.  Make 
arrangements to obtain complete clinical 
records, outpatient treatment records, 
and any hospitalization reports in the 
possession of those doctors.  

5.  The veteran should be contacted and 
asked whether he has ever applied for 
Social Security disability compensation, 
and if so, in which year he applied.  If 
the response if in the affirmative, the 
Social Security Administration should be 
contacted and requested to provide the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  

Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination, in 
order to determine the current status of 
his service-connected PTSD.  All 
indicated tests and studies should be 
conducted.  Prior to the examination, the 
claims folder must be made available to 
the examining physician for review.  A 
notation to the effect that this review 
took place should be included in the 
examination report.  

The examiner should report in detail the 
symptomatology associated with the 
veteran's PTSD as demonstrated on the 
examination.  The examiner should also 
provide a complete multi-axial diagnosis 
that includes a global assessment of 
functioning (GAF) score with explanation.  
Based on the examination and review of 
the pertinent medical evidence of record, 
the examiner is asked to provide an 
opinion as to the extent of the veteran's 
occupational impairment due solely to his 
PTSD.  The opinion should include a 
complete rationale.  If the examiner is 
unable to provide the requested opinion, 
the report should so state.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





